Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO: 4 in the reply filed on 1/14/2022 is acknowledged.
Claims 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Status of the Claims
Claims 1-15 are pending in this application.
Claims 3-15 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1-2 are presently under consideration as being drawn to the elected species/invention.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 
Specifically, the amino acid sequences presented in claims 1-2 and in the specification (page 3, line 35; page 4, line 6; page 8, lines 1, 7 and 13-14; page 9, lines 12-13, 18, 23 and 34; page 10, lines 1, 4, 13, 18 and 35; page 11, lines 13 and 15; page 14, lines 1, 10, 19, 22, 29 and 31-32; page 30, lines 20, 26 and 28; page 31, lines 1 and 3; page 50, lines 31-33 and 35) require sequence identifiers. In order to satisfy the sequence rules requirements, Applicant needs to provide an amendment to the instant claims, specification and drawings to include reference to the appropriate sequence identifier “SEQ ID NO:” in parenthesis next to each of the sequences having 4 or more amino acids. Please confirm that all peptides having 4 or more than 4 amino acid residues have sequence identifiers and are included in the sequence listing.
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821(e) or 1.821(f) or 1.821(g) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification 

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)
2. US Postal Service:
Commissioner for Patents
PO Box 22313-1450
Alexandria, VA 22313-1450
3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Claim Objections
Claims 1-2 are objected to because of the following informalities: Claim 1 recites “A bacteriocin peptide which is a peptide of less than 50 amino acids comprising the amino acid sequence MKFKFNPTGTIVKKLTQYEINWYKQQYGRYPWERPVA, or a sequence with at least 85% sequence identity thereto”. The claims should be rewritten to recite “A bacteriocin peptide The bacteriocin peptide of claim 1, wherein said peptide consists of the amino acid sequence MKFKFNPTGTIVKKLTQYEINWYKQQYGRYPWERPVA, or a sequence with at least 85% sequence identity thereto”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

When referring to a “bacteriocin”, the specification provides the following definition: “[A] “bacteriocin” as described herein, has the sequence disclosed herein and has antibacterial activity as described hereinbefore” (page 5, last para).
	However, the specification does not provide any other structural attributes associated with said bacteriocin. 
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The claimed bacteriocin can be any peptide comprising or consisting of the amino acid sequence MKFKFNPTGTIVKKLTQYEINWYKQQYGRYPWERPVA, or a sequence with at least 85% sequence identity thereto.
However, the specification fails to provide a representative number of examples. 
The specification does not provide any teaching of what modifications can be made within the claimed sequence to allow for the claimed function (i.e. having antibacterial activity).

	Therefore, since the specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity, the claimed invention lacks written description.
To overcome this rejection, the claims should be amended as follows:
Claim 1. A bacteriocin peptide of less than 50 amino acids comprising an amino acid sequence selected from:
a) MKFKFNPTGTIVKKLTQYEINWYKQQYGRYPWERPVA; and
b) a sequence with at least 85% sequence identity to sequence a), wherein sequence b) comprises at least the consensus sequence KXXXGXXPWE. 
Claim 2. The bacteriocin peptide of claim 1, consisting of an amino acid sequence selected from:
a) MKFKFNPTGTIVKKLTQYEINWYKQQYGRYPWERPVA; and
b) a sequence with at least 85% sequence identity to sequence a), wherein sequence b) comprises at least the consensus sequence KXXXGXXPWE. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658